Citation Nr: 1044394	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether the creation of an overpayment of $14,499.00 in 
nonservice-connected pension payments was proper.

2.  Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension payments in the amount of 
$14,499.00.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.  
The appellant is the Veteran's spouse and fiduciary.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision of the Department of Veterans 
Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin, 
that terminated the Veteran's nonservice-connected pension 
payments and informed the Veteran that an overpayment had been 
created.  The matter is also on appeal from a May 2008 decision 
of the VA Committee on Waiver and Compromises (Committee) in 
Philadelphia, Pennsylvania, that denied entitlement to a waiver 
of the recovery of an overpayment of VA nonservice-connected 
pension benefits in the amount of $14,499.00.

Pursuant to his request on his March 2009 substantive appeal, VA 
Form 9, the Veteran was scheduled for a hearing in July 2010 
before a Veterans Law Judge sitting at the RO in St. Petersburg, 
Florida.  The Veteran failed to report for his scheduled hearing.  
The hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).

In June 2008, a statement of the case (SOC) was issued for the 
issue of whether the creation of an overpayment of $14,499.00 in 
nonservice-connected pension payments was proper.  A separate SOC 
was furnished for the issue of entitlement to a waiver of 
recovery of an overpayment of VA nonservice-connected pension 
payments in the amount of $14,499.00.  The March 2009 substantive 
appeal was not timely as to the validity of the debt issue.  
Nevertheless, the Veteran has consistently contended that the 
creation of the debt in question was not proper and that 
underlying issue is an essential aspect of the Veteran's 
indebtedness to VA.  Given these events, the Board has 
jurisdiction to address the two identified claims. See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's indebtedness in the amount of $14,499.00 was 
validly created.

2.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  VA provided disability pension, effective November 1, 2005, 
for which the Veteran was not eligible based on other monthly 
income; any VA fault in the creation of this debt is outweighed 
by the fault of the Veteran.

4.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will not 
subject him to undue hardship sufficient to warrant a waiver of 
the debt.

5.  Recovery of the amount of the remaining debt in the 
calculated amount of $14,499.00 would not be against equity and 
good conscience.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
nonservice-connected pension benefits in the amount of 
$14,499.00.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. §§ 
3.501, 3.652(a) (2010).

2.  The criteria for waiver of recovery of this $14,499.00 
overpayment have not been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Notably, the VCAA does not apply to the issue at hand.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith 
(Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  The statute 
governing waiver claims, however, has its own notice provisions.  
38 U.S.C.A. § 5302 (West 2002).  In a waiver of overpayment 
claim, the payee must be notified of his right to dispute the 
debt and request a waiver of the debt with a description of the 
procedures for submitting the application.  The appellant was 
sent proper notice of the overpayment debt in September 2007.  In 
addition, the Veteran is represented by an organization which is 
knowledgeable with respect to the controlling law.   Accordingly, 
the notice provisions with regard to this appeal have been met.



II.  Analysis

Validity of the Debt

The preliminary issue of the validity of a debt (whether the 
overpayment was properly created) is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2010).  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation, educational assistance 
benefits and subsistence allowance, insurance benefits, burial 
and plot allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  See 38 C.F.R. § 
1.956(a) (2010).

In this case, the Veteran was in receipt of nonservice-connected 
pension benefits from November 1, 2005, through May 1, 2007.  
According to the April 2006 disability pension award, pension was 
awarded based on an annual income of $7,934 from the Social 
Security Administration (SSA); no other income was reported or 
calculated.  When disability pension is awarded, VA pays a 
pension which is the difference between countable income and the 
maximum annual rate.  In this case, the Veteran's countable 
income at the effective date, November 1, 2005, was $7,661.00, 
based on SSA income only.  The disability award also contained a 
notice stating that that rate of VA pension depends on total 
family income which includes the payee's income and that of any 
dependents.  It was also noted that VA must adjust the payments 
whenever income changes, noting, "You must notify us immediately 
if income is received from any other source than that shown 
above.  Your failure to promptly tell VA about income changes may 
create an overpayment which will have to be repaid."  As noted, 
the only income reported by the Veteran, and therefore listed on 
the disability pension award, was SSA income.

Following the receipt of the Veteran's Eligibility Verification 
Report (EVR), as well as VA Form 21-8416, VA determined that the 
Veteran's countable income, effective November 1, 2005, was 
actually $24,959.00.  A January 2008 Financial Status Report 
(FSR), submitted by the Veteran, noted that he received, each 
month, $617 from SSA, $298 in retirement pension from AK Steel, 
and $1,064 from the Bureau of Worker's Compensation.  Because the 
additional income, which was not reported when the Veteran 
initially applied for disability pension, exceeded the maximum 
annual income limit of $13,309.00 for a veteran with one 
dependent for the year 2005, VA proposed a discontinuance of the 
Veteran's disability pension.  The Veteran was given until 
January 1, 2008, to show that his income was under the pension 
limit in order to protect his entitlement to increased pension 
and/or restore his pension benefits from November 1, 2005.

In April 2008, the Committee determined that the amount owed by 
the Veteran was $14,499.00.  VA determined the amount of 
overpayment simply by totaling each payment which had been 
submitted to the Veteran, as the Committee found that he was 
never entitled to receive the pension in the first instance.  In 
response, the Veteran submitted a notice of disagreement, in 
which he stated that he received a letter from VA, while living 
in the Philippines, noting that he qualified for nonservice-
connected pension.  He further stated that, at the time of his 
application, he was unaware of the VA income restriction and 
that, had he been aware, he would have notified VA.  In an August 
2009 statement, the Veteran acknowledged that he did not qualify 
to receive his disability pension, asserting that it was VA who 
informed him of his eligibility, and that VA was at fault for the 
creation of his debt.  However, at no time during the pendency of 
his appeal has the Veteran contended that he qualified to receive 
disability pension from the effective date of November 1, 2005.

Accordingly, the Board concludes the overpayment in question is a 
valid debt.  It was properly created because the Veteran did 
receive benefits to which, by his own admission, he was not 
entitled due to family income received above the maximum income 
limit for the entirety of his disability pension payments.  See 
38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a) (2010).

Waiver of Overpayment

The appellant seeks waiver of recovery of the overpayment of 
nonservice-connected pension payments in the amount of 
$14,499.00.  The appellant asserts that collection of this debt 
would result in undue hardship.

While the Board has determined that the debt in question was 
properly created, there shall be no recovery of overpayment of VA 
benefits if it is determined that recovery would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the exercise 
of the Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase "equity 
and good conscience" means arriving at a fair decision between 
the appellant and the Government.

The appellant requested a waiver of the recovery of the debt at 
issue.  The Veteran completed a January 2008 Financial Status 
Report (FSR) in which he indicated that he and his spouse 
received a combined gross monthly income of $1,979 ($617 from 
SSA, $298 in retirement pension from AK Steel, and $1,064 from 
the Bureau of Worker's Compensation), with monthly expenses of 
$1979.  He indicated that his assets consisted of $31 in cash, as 
well as a 2003 Chrysler Voyager worth $254.  

The appellant's request for a waiver of the overpayment was 
referred to the Committee.  In June 2008, the Committee 
considered the appellant's claim for a waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  However, 
the Committee further determined that recovery of the overpayment 
of VA nonservice-connected pension payments in the amount of 
$14,499.00 would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad faith 
on the Veteran's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a) (2010).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances in 
a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  See 38 
C.F.R. § 1.965(a). 

In making this determination, consideration is given to the 
following elements, which are not intended to be all-inclusive: 
(1) fault of debtor (where actions of the debtors contribute to 
the creation of the debt); (2) balancing of faults (weighing 
fault of the debtor vs. the fault of VA); (3) undue hardship 
(whether collection would deprive the debtor or family of basic 
necessities); (4) defeat the purpose (whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended); (5) unjust enrichment (failure to make 
restitution would result in unfair gain to the debtor); and (6) 
changing position to one's detriment (reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation).  See 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must consider 
all the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  See Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative evidence 
as to any material issue, VA shall give the appellant the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

As noted above, the Veteran received a total of $14,499.00 
nonservice-connected pension payments for which he admits that he 
was never entitled.  To date, VA has not received any 
documentation from the appellant to suggest that his income was 
at or below the maximum income required for VA nonservice-
connected disability benefits.  As noted above, it was clearly 
noted that his award was based on SSA payments alone, with no 
other income considered.

In June 2008, the Committee denied the appellant's request for a 
waiver of the indebtedness created by the overpayment of 
nonservice-connected pension benefits, finding that these 
overpaid funds increased the Veteran's assets, creating a 
financial gain at Government expense.  The Committee also found 
that repayment of this debt would not defeat the purpose of the 
benefit was intended for.  Change of position and defeat of 
purpose were considered, and the Committee found that these 
principles did not apply in this case.  In consideration of the 
standards of equity and good conscious, the Committee determined 
that these principles outweighed any claimed financial hardship.

The Board finds that the facts of this case do not reveal fraud, 
misrepresentation, or bad faith on the Veteran's part in the 
creation of the overpayment in question.  However, having 
established the lack of fraud, misrepresentation, or bad faith, 
the Board must now proceed to the question of whether the 
collection of the overpayment would be against "equity and good 
conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  
As mentioned, pursuant to 38 C.F.R. § 1.965, the standard of 
equity and good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.

The first and second elements pertain to the fault of the debtor 
versus the fault of VA.  The responsibility in the creation of 
the overpayment of benefits rests with the Veteran, inasmuch as 
it was due to his failure to submit an accurate statement of 
monthly income.  Had the Veteran submitted accurate income 
statements, his disability pension would never have been 
approved.  In several statements in support of this claim, the 
Veteran argued that he was never informed of the maximum income 
limit to qualify for the receipt of disability pension.  However, 
this is not the crux of the issue.  Instead, the Board notes that 
the Veteran failed to report the vast majority of his monthly 
income.  In so doing, his awareness of income requirements is 
rendered moot, as his income statements proved to be factually 
inaccurate.  Further, the Veteran had adequate notice that his 
disability pension was based upon SSA benefits only, as noted 
above.  As noted previously, the award letter clearly stated 
that, "You must notify us immediately if income is received from 
any other source than that shown above.  Your failure to promptly 
tell VA about income changes may create an overpayment which will 
have to be repaid."  Thus, although the appellant maintains that 
the Veteran would not have applied for disability pension had he 
known of the maximum income requirement, the Board finds that the 
Veteran bears primary fault in the creation of the overpayment at 
issue due to his failure to (1) accurately report his correct 
monthly income, or (2) notify VA as to his correct monthly income 
following the receipt of the April 2006 award letter.

With respect to the third element, whether the Veteran would be 
subjected to undue hardship if the debt were recovered, the 
appellant's most recent FSR, dated October 2010, showed a deficit 
of $771.37 per month, resulting from a combined income of $1,753, 
minus monthly expenses totaling $2,524.37.  However, in arriving 
at this amount, the appellant failed to account, once again, for 
the full family monthly income.  Instead of reporting both bi-
monthly annuity payments from the Worker's Compensation Bureau, 
only one payment was noted on the FSR.  As such, the appellant 
only reported an income of $584 from "Worker's Comp," as 
opposed to the actual monthly amount which totaled $1,174.73 in 
June 2009, according to the Veteran's own financial records.  
When this accurate total is added to the Veteran's other income, 
to include that of the appellant, the total family monthly income 
is $2,343.73 (all figures taken from the appellant's own 
submissions).

The October 2010 FSR also noted $254.37 per month that is owed on 
a personal loan, namely a car payment.  When the amount due 
monthly to this creditor is not considered, the Veteran's net 
monthly income actually exceeds his monthly expenses by 
approximately $74.  As the overpayment of pension benefits is a 
valid debt to the U.S. Government, there is no reason that the 
Veteran should not accord the Government the same consideration 
that he accords his other creditor.

The Board acknowledges the limited income of the Veteran and the 
appellant, in addition to the medical expenses which are likely 
being incurred each month.  However, financial hardship alone is 
not sufficient to constitute undue hardship for VA purposes.  
Undue hardship is defined as depriving the debtor or his family 
of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic 
necessities constitute food, clothing, and shelter.  Ownership of 
an automobile is a convenience, not a basic necessity, and home 
ownership is not required to obtain shelter.  Thus, even if 
payment of this debt were to require the Veteran to sell or 
forfeit his car (so as to cease car payments), it would not 
deprive him of basic necessities for VA purposes.  Accordingly, 
while the Board is sympathetic to the financial hardships the 
Veteran will incur as a result of this debt, this factor alone is 
not sufficient to warrant a waiver of an otherwise valid debt.

The fourth element of equity and good conscience also fails to 
support the waiver of overpayment in this case.  Again, the 
fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits were 
intended.  Here, VA awarded nonservice-connected pension benefits 
in accordance with financial information which the appellant and 
the Veteran have supplied.  The overpayment reflects that the 
Veteran received this additional income, to which he was not 
entitled, and the Veteran has failed to provide proof that he 
qualified to receive nonservice-connected benefits at any time 
during his pension period.  As neither the appellant nor the 
Veteran have submitted any evidence to show that the Veteran 
qualified for VA pension in the first instance, the reduction of 
this benefit would not defeat the purpose for which the benefit 
was intended.

Also for consideration is whether a waiver of overpayment would 
cause "unjust enrichment."  Put another way, the Board must 
contemplate whether failure to make restitution would result in 
unfair gain.  Here, the Veteran clearly received assistance to 
which he was not entitled.  The Veteran received from VA a total 
of $14,499.00 in disability pension in which, by his own 
admission, he did not qualify.  In the absence of any evidence 
that the Veteran has actually met the criteria for nonservice-
connected pension on or after November 1, 2005, the Veteran would 
be unjustly enriched by waiver of the overpayment in this case.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable right 
or incurring a legal obligation.  The appellant has not claimed 
that the Veteran relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor is 
there any evidence of such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim for a 
waiver of the indebtedness, nor has the appellant identified any 
such factors.  After weighing all of the enumerated factors, the 
Board finds that total recovery of the overpayment does not 
violate the principles of equity and good conscience.  As 
discussed above, the Veteran is significantly at fault for 
creating the overpayment.  He was advised by VA that he needed to 
supply information to VA of any change to his monthly income, 
clearly showing that the only income of which VA had knowledge 
was that derived from SSA payments.  In balancing the fault based 
on the circumstances in this case, the Veteran's fault was more 
significant.  While the appellant's FSRs of record demonstrate 
little to no monthly expendable income, it has not been shown 
that recovery of the debt in reasonable monthly installments 
creates an undue hardship sufficient to warrant a waiver of the 
debt or defeats the purpose of his VA benefits.  In addition, 
waiver of the debt would result in his unjust enrichment and 
there is no evidence of detrimental reliance on his part.  

In reaching the above conclusions, the Board has considered the 
Veteran's statements, in addition to the arguments of the 
appellant and her representative.  However, the appellant has not 
established undue hardship or demonstrated fault on the part of 
VA with respect to the overpayment.  Instead, it is clear from 
the Veteran's bank statements, FSRs, and statements in support of 
his claim that he never qualified for the disability pension he 
received.  Again, principles of equity and good conscience do not 
preclude recovery of the overpayment here.  As the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

The creation of an overpayment of $14,499.00 in nonservice-
connected pension payments was proper; the appeal of this issue 
is denied.

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension payments in the amount of $14,499.00 
is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


